DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on February 10, 2022.
Claims 1, 6, 13 and 17 have been amended.
Claims 1-19 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to amendments
The objection of the specification is withdrawn in view of applicant’s amendments.

Response to arguments
Applicants have argued that Boniecki along with the remaining art of record, do not teach the newly added limitations of independent claims 1 and 13 (Remarks, pages 3-4). Applicants' arguments have been fully considered and are persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made as set forth in details below. See Willyard (US Pub. No. 2013/0137498), art being made of record as applied herein.

Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  The claim language recites “wherein the test procedure information includes information about game scripts executed at the same time by a plurality of test devices among game scripts included in the test procedure information”.  Please amend the language as indicated above. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Willyard (US Pub. No. 2013/0137498) in view of Boniecki (US Pub. No. 2019/0034319 – previously presented).
  	With respect to claim 1 (currently amended), Willyard teaches a game test automation device (see abstract and paragraph [0001], gaming systems, machines, and methods used to provide wagering games, and, more particularly, to electronic gaming machine automated testing), comprising:  	a database to store test procedure information which is a combination of game scripts to be tested in a game service (see figure 2, test sequence module 208, test script generator 214, test script 216, test sequence database 210 (and related paragraphs) and paragraphs [0053], [0057], test server 206 may include any suitable components for determining and executing tests to be conducted upon EGM-under-test 102, including a test sequence module, test script generator 214, test result logger 226, test script interpreter 218, or result interpreter 224. Test server 206 may include or may be communicatively coupled to sources of information for conducting tests upon EGM-under-test such as test sequence database 210) and   	a processor (see figure 1, processors 156, 158) to perform a test on a game build of the game service based on the test procedure information (see abstract, paragraphs [0017]-[0018], [0020], [0057] and figure 2 EGM software 106, test sequence database 210 may store test sequences according to the range of tests required for a given EGM. For example, all EGMs may be subject to a common set of tests, such as ,   	wherein the processor performs the test on the game build by controlling a test device based on the test procedure information obtained from the database (see figure 2, test sequence module 208, test script generator 214, test script 216, test sequence database 210 (and related paragraphs), figure 4 (and related paragraphs) and paragraphs [0053], [0057], [0075], test server 206 may include any suitable components for determining and executing tests to be conducted upon EGM-under-test 102, including a test sequence module, test script generator 214, test result logger 226, test script interpreter 218, or result interpreter 224. Test server 206 may include or may be communicatively coupled to sources of information for conducting tests upon EGM-under-test such as test sequence database 210) and generates game state information derived in the process of performing the test (see paragraph [0055], test sequence module 208 may be configured to control operation of test server 206 and provide a user interface to an operator of test server 206. Test sequence module and a test report for the test (see figure 2, test result logger 226, result database 228 and paragraphs [0073], [0084]),   	wherein the processor generates the game scripts based on a user input received by the same interface as a game play interface (see paragraphs [0020], [0036], [0057]-[0064], figure 2 (and related paragraphs) and figure 4 (and related paragraphs), test sequence 212 may include an ordered sequence of tests that may be conducted upon EGM-under-test 102. Test sequence 212 may include one or more subsequences, which may each be stored separately in test sequence database. Test sequence 212 may contain commands of input that are to be passed to EGM-under-test 102 and may contain conditions that are to be subsequently checked after the commands are issued. The ordered sequence of tests in test sequence 212 may include logical descriptions of the tests to be conducted upon EGM-under-test 102. Test test sequence module 208 may be communicatively coupled to test script generator 214. Test sequence 212 may be sent by test sequence module 208 to test script generator 214. Test script generator 214 may be configured to generate a test script based upon test sequence 212. In one embodiment, test script generator 214 may be included within test sequence module 208 to provide operational parameters, setup information, headers, or other tasks associated with testing EGM-under-test 102. Test script generator 214 may be configured to generate a test script 216 from test sequence 212. Test script generator 214 may be configured to determine specific portions of EGM-under-test 106 that are to be tested), 
   	wherein the game scripts comprises information about location coordinates at which an operation is performed, an order where operations are performed, and duration of the operation (see abstract, paragraphs [0006], [0053], [0058]-[0066], and figure 2, test script generator  214, test script 216 and test script interpreter 218 (and related paragraphs) and figure 4 (and related paragraphs), test sequence 212 may include an ordered sequence of tests that may be conducted upon EGM-under-test 102. Test sequence 212 may include one or more subsequences, which may each be stored separately in test sequence database. Test sequence 212 may contain commands of input that are to be passed to EGM-under-test 102 and may contain conditions that are to be subsequently checked after the commands are issued. The ordered sequence of tests in test sequence 212 may include logical descriptions of the tests to be conducted upon EGM-under-test 102. Test sequence 212 may include indications of multiple steps, timing, operations to be conducted with a given module of the test fixture, parameters for such operations, or expected outputs or output criteria)  	Willyard is silent to disclose:   	wherein the test report comprises information about performance of a test device in which the test is performed, a progress situation and a current state of a test scenario for each test interval, and image information in which a test situation is captured over a predetermined time period. 	However, in an analogous art, Boniecki teaches:  	wherein the test report comprises information about performance of a test device in which the test is performed, a progress situation and a current state of a test scenario for each test interval, and image information in which a test situation is captured over a predetermined time period (see paragraphs [0014], [0036]-[0042], [0066], [0069]-[0070] and figure 3 (and related paragraphs), state detection module, the reports may contain the following information: General information about launched scenario, used device, time interval, test status with detailed information about failure reason, and platform Screenshots which are the basis for assessing the correctness of the displayed content for, among others, localization tests or verification of graphic-display correctness by the tester. Performance metrics statistics in the summarized form (median, average) is the basis for reports comparing resource consumption for the same scenarios in different types of devices, or different versions of build for a given application. Performance interactive graph showing consumption of the system resources by the tested application over time and annotations. A crash log file which is a grabbing module that ensures coupling with the operating system and detection of crashes/core dump after restarting the application. Log files according to level of logging. Last step detection which returns the last screen name achieved during test execution, useful to find potentially weak points of tested application. Test developers may try to get some basic information about state of the application via system logs and parsing text data or try to use complicated image recognition algorithms to take screenshot and compare the screenshot with predefined assets and make decision based on them).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Willyard’s teaching, which set forth a method for testing an electronic gaming machine includes generating a test sequence comprising tests to be conducted on the electronic gaming machine, generating a test script from the test sequence, by providing information about 
  	With respect to claim 2 (original), Willyard and Boniecki teach further comprising:   	a communication unit to perform communication with a test device which performs a test of the game service, wherein the processor generates a control signal for controlling the test device to perform a test on a game build of the game service through the test device and transmits the generated control signal to the test device via the communication unit, performs the test on the game build through the test device based on the transmitted control signal (Willyard, see figures 1-3 (and related paragraphs). Boniecki, see figures 1 and 3-5 (and related paragraphs), game testing framework) Examiner notes: the limitation vaguely describes a client-server interaction in a network), and generates test result information about the test (Willyard, see figure 2 (and related paragraphs), test result logger 226 and results DB 228. Boniecki, see figure 3 (and related paragraphs), test report generation module 307 and test result decision module 311).   	With respect to claim 3 (original), Willyard teaches wherein the processor manages the game scripts and the test procedure information and generates the game scripts or the test procedure information based on a user input (see paragraphs [0065]-[0068] and figure 2 (and related paragraphs), test sequence module 208 may be communicatively coupled to test script generator 214. Test sequence 212 may be sent by test sequence module 208 to test script generator 214. Test script generator 214 may be configured to generate a test script based upon test sequence 
  	With respect to claim 4 (original), Willyard teaches wherein the test procedure information includes information about an order where game scripts included in the test procedure information are executed (Willyard, see figure 2 and paragraph [0005], a method for testing an electronic gaming machine includes generating a test sequence comprising one or more tests to be conducted on the electronic gaming machine, generating a test script from the test sequence, accessing a protocol dictionary to determine values for the inputs, emulating one or more parts of the electronic gaming machine by applying the specific values for the inputs to the electronic gaming machine, receiving one or more outputs from the electronic gaming machine, accessing the protocol dictionary to determine conditions associated with the outputs, and interpreting the determined conditions to determine whether the criteria for appropriate operation of the electronic gaming machine has been met. The tests include a criteria indicating inappropriate or appropriate operation of the electronic gaming machine. The test script includes one or more inputs to be applied to the electronic gaming machine. The one or more inputs are associated with wagering game play. The values emulate one or more parts of the electronic gaming machine).    	With respect to claim 6 (currently amended), Willyard and Boniecki teache wherein the test report further includes at least one of information about a result of the performed test, and log information (Willyard, see figure 2 (and related paragraphs), test result logger 226 and results DB 228. Boniecki, see paragraphs [0014], [0036]-[0042], [0066], [0069]-[0070] and figure 3 (and related paragraphs), state detection module, the reports may contain the following information: General information about launched scenario, used device, time interval, test status with detailed information about failure reason, and platform Screenshots which are the basis for assessing the correctness of the displayed content for, among others, localization tests or verification of graphic-display correctness by the tester, Performance metrics statistics in the summarized form (median, average) is the basis for reports comparing resource consumption for the same scenarios in different types of devices, or different versions of build for a given application. Performance interactive graph showing consumption of the system resources by the tested application over time and annotations A crash log file which is a grabbing module that ensures coupling with the operating system and detection of crashes/core dump after restarting the application. Log files according to level of logging. Last step detection which returns the last screen name achieved during test execution, useful to find potentially weak points of tested application. Test developers may try to get some basic information about state of the application via system logs and parsing text data or try to use complicated image recognition algorithms to take screenshot and compare the screenshot with predefined assets and make decision based on them).    	With respect to claim 7 (original), Willyard and Boniecki teach wherein the log information includes at least one of image information in which a test situation is captured, text information about the test situation, log information of the test device, or web transmission log information called by the test device (Willyard, see figure 2 (and related paragraphs), test result logger 226 and results DB 228. Boniecki, see paragraphs [0014], [0036]-[0042], [0066], [0069]-[0070] and figure 3 (and related paragraphs), state detection module, the reports may contain the following information: General information about launched scenario, used device, time interval, test status with detailed information about failure reason, and platform Screenshots which are the basis for assessing the correctness of the displayed content for, among others, localization tests or verification of graphic-display correctness by the tester, Performance metrics statistics in the summarized form (median, average) is the basis for reports comparing resource consumption for the same scenarios in different types of devices, or different versions of build for a given application. Performance interactive graph showing consumption of the system resources by the tested application over time and annotations A crash log file which is a grabbing module that ensures coupling with the operating system and detection of crashes/core dump after restarting the application. Log files according to level of logging. Last step detection which returns the last screen name achieved during test execution, useful to find potentially weak points of tested application. Test developers may try to get some basic information about state of the application via system logs and parsing text data or try to use complicated image recognition algorithms to take screenshot and compare the screenshot with predefined assets and make decision based on them).    	With respect to claim 8 (original), Boniecki teaches wherein the game state information is determined through image recognition (see paragraph [0029], the With respect to claim 10 (original), Boniecki teaches wherein the game state information is determined based on log information generated in the process of performing the test (see paragraphs [0014], [0036]-[0042], [0066], [0069]-[0070] and figure 3 (and related paragraphs), state detection module, the reports may contain the following information: General information about launched scenario, used device, time interval, test status with detailed information about failure reason, and platform Screenshots which are the basis for assessing the correctness of the displayed content for, among others, localization tests or verification of graphic-display correctness by the tester, Performance metrics statistics in the summarized form (median, average) is the basis for reports comparing resource consumption for the same scenarios in different types of devices, or different versions of build for a given application. Performance interactive graph showing consumption of the system resources by the tested application over time and annotations A crash log file which is a grabbing module that ensures coupling with the operating system and detection of crashes/core dump after restarting the application. Log files according to level of logging. Last step detection which returns the last screen name achieved during test execution, useful to find potentially weak points of tested application. Test developers may try to get some basic information about state of the application via system logs and parsing text data or try to With respect to claim 11 (original), Boniecki teaches further comprising:    	a display unit to display a situation where the test proceeds (see paragraphs [0014], [0036]-[0042], [0066], [0069]-[0070] and figure 3 (and related paragraphs), state detection module, the reports may contain the following information: General information about launched scenario, used device, time interval, test status with detailed information about failure reason, and platform Screenshots which are the basis for assessing the correctness of the displayed content for, among others, localization tests or verification of graphic-display correctness by the tester, Performance metrics statistics in the summarized form (median, average) is the basis for reports comparing resource consumption for the same scenarios in different types of devices, or different versions of build for a given application. Performance interactive graph showing consumption of the system resources by the tested application over time and annotations A crash log file which is a grabbing module that ensures coupling with the operating system and detection of crashes/core dump after restarting the application. Log files according to level of logging. Last step detection which returns the last screen name achieved during test execution, useful to find potentially weak points of tested application. Test developers may try to get some basic information about state of the application via system logs and parsing text data or try to use complicated image recognition algorithms to take screenshot and compare the screenshot with predefined assets and make decision based on them).  	With respect to claim 12 (original), Willyard and Boniecki teach wherein the display unit displays a screen of the test device in which the test is performed in real time (Willyard, see paragraphs [0018], [0111], system 100 may be configured to conduct full regression, automated testing of EGM software 106. System 100 may be configured to use automated testing of EGM software 106 to emulate corner or edge cases, such as where a player card or voucher would be inserted at the same time. System 100 may provide testing of any suitable part of EGM software 106, including game play, funding operations, defunding operations, input/output controls, or payouts. Boniecki, see paragraph [0017], using RECAS technology to provide information about the tested application/games. See figure 3 (e.g. screenshots – GTF supportive services) and paragraphs [0031], [0036]-[0038], [0080], [0082], by using such a solution the external system provides interaction (downloading information about the game status) and dynamic adaptation of tests to the data displayed on the screen).  	With respect to claims 13-15 and 17-19, the claims are directed to a method that corresponds to the device recited in claims 1-2, 4 and 6-8, respectively (see the rejection of claims 1-2, 4 and 6-8 above).

Claims 5, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Willyard (US Pub. No. 2013/0137498) in view of Boniecki (US Pub. No. 2019/0034319) and further in view of Peterson et al. (US Pub. No. 2012/0204153 – hereinafter Peterson – previously presented).  	With respect to claim 5 (original), Willyard in view of Boniecki is silent to disclose wherein the procedure information includes information about game scripts executed at the same time by a plurality of test devices among game scripts included in the procedure information.  	However, in an analogous art, Peterson teaches wherein the procedure information includes information about game scripts executed at the same time by a plurality of test devices among game scripts included in the procedure information (see paragraph [0015], the test script may call for the concurrent running of the same test on a number of game platforms and/or the distribution of a single larger test over a number of game platforms (e.g., load Levels 1-3 on a first number of game platforms, load Levels 4-6 of the same game on a second number of game platforms, and so on). For example, four different game tests may be run on sets of four game platforms (e.g., a testing farm made up of 16 Xbox.RTM.  consoles or the like). Using these 16 game platforms that are each running a built game or game under development to simultaneously perform one or more tests allows the developer to receive feedback about the stability of the video game software in one sixteenth of the time previously required. See paragraph [0030], the test-hosting device communicates with any number of game platforms (which may involve concurrent communications being transmitted and/or received by the test-hosting device via a communications hub, which is described in detail below and which links the platforms in the testing farm with the test-hosting device and the testing framework).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Willyard and Boniecki, by executing game scripts at the same by a plurality of test devices as suggested by Peterson, as Peterson would enhance the testing procedure by liking different platforms in a testing farm.	With respect to claim 9 (original), Willyard in view of Boniecki is silent to disclose wherein the game state information is determined based on a library embedded in the game build of the game service.  	However, in an analogous art, Peterson teaches wherein the game state information is determined based on a library embedded in the game build of the game service (see paragraphs [0013]-[0014], [0017], [0030], each SDK may also include a communications library and/or interface (e.g., platform communications data) to facilitate communications with a game platform (e.g., the platform running a game under current development or running a built game for testing or use by a developer to see how a new character, asset, game parameter, or the like is working in the game).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Willyard and Boniecki, by determining game state based on a library embedded in the game build as suggested by Peterson, as Peterson would facilitate communications with a game platform (e.g., the platform running a game under current development or running a built game for testing or use by a developer to see how a new character, asset, game parameter, or the like is working in the game.
  	With respect to claim 16, the claim is directed to a method that corresponds to the device recited in claim 5, respectively (see the rejection of claim 5 above).

Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192